DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4, 6-15 and 18-20 are pending, claims 5, 16 and 17 having been cancelled and claims 4, 11-15 and 18 having been withdrawn.  Applicant's response filed November 29, 2021 is acknowledged.
Claims 1-3, 6-10, 19 and 20 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the first liquid supply manner is that the liquid storage tank applies the fluid to the cleaning part repeatedly with a break of a first period of time therebetween … the second liquid supply manner is that the liquid storage tank applies the fluid to the cleaning part repeatedly with a break of a third period of time therebetween.”  It is unclear what the first period of time and the third period of time are referencing.  Is it only the time that the liquid storage tank is applying the fluid, or is it 
Regarding Applicant’s arguments to the 112 rejections, Applicant’s explanation of the disputed terms is not persuasive because the definition Applicant provides for “the first period of time” and “the third period of time” appear to be the same as the “the second period of time” and “the fourth period of time,” respectively (i.e., “the breaks during which the liquid storage tank does not apply the fluid to the cleaning part”).  It is now unclear how “first period of time” and “the second period of time” relate to one another as well as how “the third period of time” and “the fourth period of time” relate to one another.
Claims 3 is rejected for depending on rejected claim 2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106166050A to Huang et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2016/0242613 to Dooley et al.
As to claim 1, Huang discloses a cleaning robot comprising: a main body (see Huang machine translation paragraph [0047] disclosing main body 1); a driving part, configured to drive the cleaning robot to move on a surface to be cleaned (see Huang machine translation paragraph [0047] disclosing mobile unit 2); a liquid storage tank configured to store a fluid (see Huang machine translation paragraph [0053] disclosing water tank 62); a cleaning part configured to cooperate with the fluid in the liquid storage tank to clean the surface to be cleaned (see Huang machine translation paragraph [0047] disclosing wiping device 8); and a controller mounted on the main body (see Huang machine translation 
Huang discloses that in the second liquid supply manner, the liquid storage tank is opened to apply the fluid to the cleaning part and closed in a cyclical manner (see Huang machine translation paragraph [0055]).  Dooley discloses a similar cleaning robot control wherein the robot has two fluid supply modes and the first supply mode can be supplied in a cyclical manner (see Dooley paragraphs [0130]-[0133] disclosing both modes are operated in a cyclical manner).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang to repeatedly apply fluid to the cleaning part in the first supply manner in a cyclical manner as disclosed by Dooley and the results would have been predictable (moistening the cleaning part in the first supply manner).
As to claim 2, Huang discloses that the first liquid supply manner applies the fluid with a break of a first period of time therebetween and the breaks during which the liquid storage tank does not apply the fluid to the cleaning part have a second period of time therebetween; and the second liquid supply manner is that the liquid storage tank applies the fluid to the cleaning part repeatedly with a break of a third period of time therebetween, and the breaks during which the liquid storage tank does not apply the fluid to the cleaning part have a fourth period of time therebetween (see Huang machine translation paragraph [0055]).  Huang does not explicitly disclose that the first liquid supply manner is that the tank applies the fluid to the cleaning part repeatedly with a break of a first period of time therebetween.  Dooley discloses a similar cleaning robot control wherein the robot has two fluid supply modes and the first supply mode can be at a high initial frequency of application compared to the second supply mode that is at a lower frequency of application (see Dooley paragraphs [0130]-[0133]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang to repeatedly apply fluid to the cleaning part in the first supply manner as disclosed by Dooley and the results would have been predictable (moistening the cleaning part in the first supply manner).
As to claim 3, the combination of Huang and Dooley discloses that the first period of time can be shorter than the third period of time and the second period of time can be longer than the fourth period of time (see Dooley paragraphs [0132]-[0133] disclosing that the first period of time is set, such as 1-3 minutes to moisten the pad, and that the third time period is for the remainder of the cleaning run (which is understood to be longer than 1-3 minutes; see Huang machine translation paragraph [0055] disclosing that T2 can be 1 minute and T4 can be 30 seconds).  Furthermore, selection of the time periods is merely routine optimization and it is not inventive to discover the optimum ranges by routine experimentation (see MPEP 2144.05(II)).
As to claim 7, Huang discloses that the controller is further configured to control the cleaning robot to enter a third working mode, such that the liquid storage tank stops applying the fluid to the 
As to claim 8, Huang discloses that the cleaning robot can enter the third working mode in at least the following condition: when the battery power ratio is 20% or is charging (read as an electric quantity of the cleaning robot being less than a predetermined electric quantity or the cleaning robot being in a charging state (see Huang machine translation paragraph [0055]).
As to claim 9, Huang does not explicitly disclose that during a same period of time, the fluid quantity that is applied to the cleaning part in the first liquid supply manner is greater than the fluid quantity that is applied to the cleaning part in the second liquid supply manner.  Dooley discloses a similar cleaning robot control wherein the robot has two fluid supply modes and that during a same period of time, the fluid quantity that is applied to the cleaning part in the first liquid supply manner is greater than the fluid quantity that is applied to the cleaning part in the second liquid supply manner (see Dooley paragraphs [0132]-[0133] disclosing that a larger quantity of fluid can be applied to the surface).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang that during a same period of time, the fluid quantity that is applied to the cleaning part in the first liquid supply manner is greater than the fluid quantity that is applied to the cleaning part in the second liquid supply manner as disclosed by Dooley in order to moisten the cleaning part quickly (see Dooley paragraph [0132]-[0133]).
As to claim 10, Huang does not explicitly disclose that the speed of applying the fluid in the first liquid supply manner is same as a speed of applying the fluid in the second liquid supply manner.  Dooley discloses a similar cleaning robot control wherein volumetric flow rate is a known results effective variable and that the volumetric flow rate in the first supply manner can be higher than in the second supply manner (read as higher quantity supplied at same speed for first supply manner than second supply manner (see Dooley paragraphs [0132]-[0133]).  It would have been obvious to one of .

Claims 6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106166050A to Huang et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2016/0242613 to Dooley et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2018/0344144 to Scholten et al.
Huang and Dooley are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 6, Huang discloses that the cleaning robot entering the first working mode is performed in a way that the cleaning robot applies the fluid to the cleaning part in the first liquid supply manner for a predetermined period of time and the cleaning robot entering the second working mode is performed in a way that after the first working mode is ended, the fluid is applied to the cleaning part in the second liquid supply manner (see Huang machine translation paragraph [0055]).  Huang does not explicitly disclose detecting that the liquid storage tank is connected with the cleaning part.  Use of sensors to detect the presence of a supply tank is known in the art and does not provide patentable significance (see Scholten paragraph [0076]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include sensors for detecting the presence of the supply tank as disclosed by Scholten in order to prevent operation of the cleaning robot until the supply tank is properly installed (see Scholten paragraph [0076]).
As to claim 19, the combination of Huang and Scholten discloses that the controller is further configured to control the cleaning robot to enter a third working mode, such that the liquid storage tank 
As to claim 20, the combination of Huang and Scholten does not explicitly disclose that during a same period of time, the fluid quantity that is applied to the cleaning part in the first liquid supply manner is greater than the fluid quantity that is applied to the cleaning part in the second liquid supply manner.  Dooley discloses a similar cleaning robot control wherein the robot has two fluid supply modes and that during a same period of time, the fluid quantity that is applied to the cleaning part in the first liquid supply manner is greater than the fluid quantity that is applied to the cleaning part in the second liquid supply manner (see Dooley paragraphs [0132]-[0133] disclosing that a larger quantity of fluid can be applied to the surface).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang that during a same period of time, the fluid quantity that is applied to the cleaning part in the first liquid supply manner is greater than the fluid quantity that is applied to the cleaning part in the second liquid supply manner as disclosed by Dooley in order to moisten the cleaning part quickly (see Dooley paragraph [0132]-[0133]).

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 112 rejections are discussed in the above 112 rejection section.
Regarding Applicant’s newly added claim amendment “wherein in the first working mode, the cleaning robot stays in situ,” as discussed in the above rejection, Huang discloses that the cleaning robot stays in situ in the first working mode (see Huang machine translation paragraph [0055] disclosing that 
Regarding Applicant’s arguments to Dooley, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Huang is relied upon for disclosing the working modes as well as the robot staying in situ in the first working mode as discussed in greater detail above.  Dooley discloses that having a cyclical application during various modes is known in the art and that the timing of the application of fluid in the various modes is a known results effective variable that one of ordinary skill in the art would know to optimize.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714